PER CURIAM.
The application for writ of error is refused, no reversible error.
Mann Merchandising, Inc., dismissed Gordon Martin from its employ as a regional sales manager. Upon termination, the company paid Mr. Martin $4,571.91 as severance and vacation pay, calculated on the basis of one week’s severance pay for each two years of service. Mr. Martin instituted this suit, alleging that company policy was to calculate severance pay on the basis of one week’s severance pay for each one year of service. The court of civil appeals reversed the summary judgment rendered in favor of Mann Merchandising, Inc., and remanded the cause for trial. 570 S.W.2d 208.
As we understand the opinion of the court of civil appeals, the cause was remanded for trial because a material fact issue existed as to whether Mr. Martin had relied on additional severance pay as a condition to his continued employment. Our disposition of this case indicates neither approval nor disapproval of the alternative holding of the court of civil appeals that employee reliance upon offers of additional compensation should be presumed.